Case 2:19-cv-00040-JRG-RSP Document 240 Filed 03/09/20 Page 1 of 8 PageID #: 12491



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

   IMPLICIT, LLC,
        Plaintiff,
                                           Case No. 2:19-cv-00040-JRG-RSP
   v.
                                                     LEAD CASE
   IMPERVA, INC.
        Defendant.

            PLAINTIFF IMPLICIT, LLC’S RESPONSE IN OPPOSITION TO
         DEFENDANT IMPERVA, INC.’S MOTION FOR EXPEDITED BRIEFING
              AND TO STAY ALL OTHER DEADLINES (DKT. NO. 234)
Case 2:19-cv-00040-JRG-RSP Document 240 Filed 03/09/20 Page 2 of 8 PageID #: 12492



   I.     INTRODUCTION

          Plaintiff Implicit, LLC (“Implicit”) respectfully requests that the Court deny Defendant

   Imperva, Inc.’s (“Imperva”) Motion for Expedited Briefing and to Stay All Other Deadlines (Dkt.

   No. 234) (“Motion”). Imperva seeks a stay only by pointing to the allegations made within

   Fortinet, Inc.’s (“Fortinet”) Motion to Stay (Dkt. No. 202). But this action is not the Fortinet

   action and Imperva cannot use facts uniquely relevant to Fortinet—such as the time at which

   Fortinet’s motions to transfer were filed—to support its request. Imperva must, but never attempts

   to, show how the facts particular to this action justify a stay under the three relevant factors. This

   failure requires the denial of its Motion. A point confirmed when the facts of this action are

   actually inspected against the relevant factors.

   II.    FACTUAL AND PROCEDURAL BACKGROUND

          Defendants Juniper Networks, Inc. (“Juniper”) and Fortinet filed supplemental motions to

   transfer venue to the District of Delaware on December 9, 2019 and January 8, 2020, respectively.

   Dkt. Nos. 164 & 185. Juniper also filed a motion requesting a stay on December 20, 2019 (Dkt.

   No. 174) and Fortinet’s motion to stay followed on January 23, 2020 (Dkt. No. 202). A “Notice

   of Joinder” was filed by Imperva in relation to Fortinet’s motion to stay on January 28, 2020. Dkt.

   No. 207. A hearing on Juniper’s and Fortinet’s supplemental motions for transfer and motions to

   stay was held on February 6, 2020 (see Dkt. No. 221), which was followed by an order from this

   Court staying the Juniper and Fortinet actions “pending the resolution of the Motions to Transfer

   that were filed by Juniper (Dkt. No. 164) and Fortinet (Dkt. No. 185).” Dkt. No. 230.

          After this Order—and after attending the February 6 hearing—Imperva filed a motion to

   transfer venue under section 1404(a). Dkt. No. 231. On February 24, Imperva filed this Motion,

   and the Court ordered Implicit to file its response by March 9, 2020. Dkt. Nos. 234 & 236.




                                                      1
Case 2:19-cv-00040-JRG-RSP Document 240 Filed 03/09/20 Page 3 of 8 PageID #: 12493



   III.    APPLICABLE LAW

           Courts have inherent power to stay a proceeding, which is a discretionary decision. See

   Mirror Worlds Tech., LLC v. Dell Inc., No. 6:13-CV-941, 2014 U.S Dist. LEXIS 181413, at *5

   (E.D. Tex. Sep. 29, 2014). Courts generally consider three factors: (1) “whether a stay will

   simplify the issues in question and trial of the case;” (2) “whether a stay will unduly prejudice or

   present a clear tactical disadvantage to the nonmoving party;” and (3) “whether discovery is

   complete and whether a trial date has been set.” Id.

   IV.     ARGUMENT

           In its Motion, Imperva does not discuss why application of the three stay-factors favor

   granting its requested relief; nor does it discuss, to any extent, why the facts particular to this action

   justify a stay. Instead, it only states that “for the reasons articulated in Fortinet’s motion to

   stay . . . Imperva also requests a stay . . . .” Mot., at 2. That is insufficient.

           A.      Imperva Has Failed to Make a Showing that a Stay Is Appropriate

           Fortinet’s motion does not justify a stay of the Imperva action. Fortinet sought to stay this

   case based on two grounds, the pendency of the appeal in Implicit, LLC v. Sandvine Corporation,

   No. 2:18-cv-00054-JRG, Dkt. 20 (E.D. Tex.) (the “Sandvine Appeal”) and the pending motions to

   transfer. See Dkt. No. 202, at 1. On the former, the Court did not stay the Fortinet action pending

   the Sandvine Appeal. Dkt. No. 230. In granting Fortinet’s motion, this Court only stayed the

   existing deadlines pending the resolution of Juniper and Fortinet’s motions to transfer, even though

   Fortinet sought a stay for the entirety of the pendency of the Sandvine Appeal. See Dkt. No. 202,

   at 13. In any event, Implicit has already demonstrated in its Sur-Reply in Opposition to Juniper’s

   Motion to Stay (Dkt. No. 194) and its Response in Opposition to Fortinet’s Motion to Stay (Dkt.

   No. 215) why the Sandvine Appeal does not act as a sufficient basis to impose a stay. Those




                                                       2
Case 2:19-cv-00040-JRG-RSP Document 240 Filed 03/09/20 Page 4 of 8 PageID #: 12494



   previously raised arguments are incorporated herein by reference. See Dkt. Nos. 194, at 4 & 215,

   at 2-6; FED. R. CIV. P. 10(c).

          The other basis raised in Fortinet’s motion—the pendency of its motions to transfer—does

   not apply to the Imperva case. See Dkt. No. 202, at 1. Imperva’s (incorrect) contention that “all

   the parties will be in the same position regarding the forum selection clause” (Mot., at 1) is

   irrelevant. For purposes of arguing for a stay, the substance of the motions to transfer does not

   matter. The relevant fact is the time at which they were filed. See Pragmatus AV, LLC v. Yahoo!

   Inc., Civil Action No. 11-902-LPS-CJB, 2013 U.S. Dist. LEXIS 79792, at *14-15 (D. Del. May

   30, 2013) (declining to order a stay when the pending motion to transfer was “filed long after the

   case ha[d] been proceeding on the merits . . . and after significant fact discovery and other case

   events ha[d] taken place”). And the propriety of Imperva’s stay request must be assessed against

   the particular timing of its motion to transfer—not Fortinet’s.

          Imperva was in possession of the Intel Agreement by September 2019, meaning it could

   have filed its transfer motion at the time Fortinet did so, but it chose not to. See Dkt. No. 231-2,

   at ¶ 11. Imperva, instead, delayed—filing its motion half a year after receiving the Agreement and

   more than a month after Fortinet’s filing. Imperva’s motion cannot be considered timely, which

   deprives it of any ability to complain that it must now participate in the litigation of the merits of

   this case. This result is of its own doing—not of some delay in receiving a court ruling on its

   transfer motion. Indeed, the date on which Imperva decided to file its motion to transfer means

   that briefing will not be fully completed until after this case’s Markman hearing. See Dkt. No.

   206, at 4. This is not the factual scenario of Fortinet’s motion and Imperva does not attempt to

   argue how these particular facts justify a stay. Its Motion should be denied. See Pragmatus AV,

   2013 U.S. Dist. LEXIS 79792, at *14-15.




                                                     3
Case 2:19-cv-00040-JRG-RSP Document 240 Filed 03/09/20 Page 5 of 8 PageID #: 12495



          B.      The Three Relevant Factors Do Not Support a Stay

          All three of the relevant factors weigh against a stay.

                  1.      A Stay Is Unlikely to Simplify the Issues

          A stay is more likely to complicate this case than simplify it. The benefits Imperva purports

   will arise if a stay is granted are entirely premised on the granting of its motion to transfer. If the

   opposite happens, and Imperva’s motion is denied (which is the correct disposition), then a stay

   will only result in unnecessary delay. Moreover, Imperva never explains how the granting of its

   motion to transfer would simplify any of the issues in this case. Imperva only vaguely refers to

   the “expense of claim construction, fact and expert discovery” and the “potential multiplication of

   proceedings” that will arise if the Imperva action proceeds while the Fortinet and Juniper actions

   are stayed. Mot., at 2. However, any complications or negative effects that Imperva will

   experience by this result are of its own making. Imperva received the Intel Agreement at the same

   time as Juniper and Fortinet. See Dkt. No. 231-2, at ¶ 11. It, however, chose not to not move for

   transfer under the forum-selection at the time Juniper and Fortinet did so. It also chose not to move

   for a stay at the time of Juniper’s and Fortinet’s requests. It, instead, delayed until after attending

   a hearing on these motions and after this Court granted Juniper and Fortinet requests for a stay.

   The differing treatment between this action and the Juniper and Fortinet is the result of Imperva’s

   own actions. Whether arising from a simple lack of diligence or a strategic decision to lay behind

   the log, the consequences of Imperva’s actions cannot be used as a means to secure a stay for its

   own gain. The factor weighs against a stay.

                  2.      A Stay Will Unduly Prejudice Implicit and Present Imperva with a
                          Tactical Advantage

          A stay will prejudice Implicit. The delay will impair Implicit’s general right to the timely

   enforcement of its patent rights. See Trover Group, Inc. v. Dedicated Micros USA, No. 2:13-CV-



                                                     4
Case 2:19-cv-00040-JRG-RSP Document 240 Filed 03/09/20 Page 6 of 8 PageID #: 12496



   1047-WCB, 2015 U.S. Dist. LEXIS 29572, at *8 (E.D. Tex. Mar. 11, 2015). Additionally, a stay

   will prejudice Implicit by increasing its costs to litigate this case.

           Imperva would also be provided a tactical advantage if this case is stayed, as Implicit

   “would lose the benefit promised by the Federal Rules of Civil Procedure—a ‘just, speedy, and

   inexpensive determination of every action and proceeding.’” Intellectual Ventures II L.L.C. v. JP

   Morgan Chase & Co., 2014 U.S. Dist. LEXIS 129854, at *16 (S.D.N.Y. Aug. 11, 2014) (quoting

   FED. R. CIV. P. 1). After sleeping on its rights for months and proceeding with this suit until the

   eve of a Markman hearing and major party depositions, Imperva seeks to put this case on hold. It

   premises such a request on a motion to transfer that will not even be fully briefed until March 18.

   This shows that Imperva’s request for a stay was not made out of an intent to protect its rights

   under section 1404(a) from being unduly undermined by a delay in the resolution of its transfer

   motion. The object of Imperva’s request was to obtain for itself the tactical advantage of stopping

   litigation in this forum right at the moment significant case events are to occur. See Belden Techs.

   Inc. v. Superior Essex Communs. LP, No. 08-63-SLR, 2010 U.S. Dist. LEXIS 90960, at *6-8 (D.

   Del. Sep. 2, 2010) (“A request for reexamination made well after the onset of litigation followed

   by a subsequent request to stay may lead to an inference that they moving party is seeking an

   inappropriate tactical advantage.”). This factor weighs against stay.

                   3.      The Status of Litigation Weighs Against a Stay

           The status of the case also weighs against a stay. This case is set for a Markman hearing

   on March 17 and trial is in early July, the parties have engaged in written discovery, and substantial

   case deadlines have passed. That includes, for example, the deadlines to: (1) substantially

   complete document production; (2) serve infringement and invalidity contentions; and (3) file the

   joint claim construction statement and Markman briefings. See Dkt. No. 206 At this point, the




                                                      5
Case 2:19-cv-00040-JRG-RSP Document 240 Filed 03/09/20 Page 7 of 8 PageID #: 12497



   scales weigh against a stay. See Pragmantus AV, 2013 U.S. Dist. LEXIS 79792, at *10 (“The

   Court thus finds that the stage of this litigation—with some important case events still ahead, but

   with many having already been completed—weighs slightly against a stay.”).

          As noted supra, Imperva unreasonably delayed in seeking a stay to this action. This fact

   further pushes against a stay. Trover Grp., 2015 U.S. Dist. LEXIS 29572, at *11 (denying a stay

   where the defendant’s delay “allowed the case to progress to a point at which the proceedings have

   become more active, and thus more expensive, for the parties.”). This factor weighs against a stay.

   V.     CONCLUSION

          For the foregoing reasons, Implicit respectfully requests that the Court denies Imperva’s

   Motion (Dkt. 234).


   Date: March 9, 2020                                         Respectfully Submitted,

                                                               By: /s/ William E. Davis, III
                                                               William E. Davis, III
                                                               (TX Bar No. 24047416)
                                                               bdavis@bdavisfirm.com
                                                               Christian J. Hurt
                                                               (TX Bar No. 24059987)
                                                               churt@bdavisfirm.com
                                                               Edward Chin (Of Counsel)
                                                               (TX Bar No. 50511688)
                                                               echin@bdavisfirm.com
                                                               Debra Coleman (Of Counsel)
                                                               (TX Bar No. 24059595)
                                                               dcoleman@bdavisfirm.com
                                                               Ty Wilson
                                                               (TX Bar No. 24106583)
                                                               twilson@davisfirm.com
                                                               DAVIS FIRM, PC
                                                               213 N. Fredonia Street, Suit, 230
                                                               Longview, Texas 75601
                                                               Telephone: (903) 230-9090
                                                               Facsimile: (903) 230-9661




                                                   6
Case 2:19-cv-00040-JRG-RSP Document 240 Filed 03/09/20 Page 8 of 8 PageID #: 12498



                                                                 Barry Golob
                                                                 bgolob@cozen.com
                                                                 Thomas Fisher
                                                                 tfisher@cozen.com
                                                                 Cozen O’Connor
                                                                 1200 19th Street, NW
                                                                 Suite 300
                                                                 Washington, DC 20036
                                                                 Telephone: (202) 912.4815
                                                                 Facsimile: (202) 618.4843

                                                                 Counsel for Plaintiff Implicit, LLC

                                    CERTIFICATE OF SERVICE

          The undersigned certifies that the foregoing document and all attachments thereto are being

   filed electronically in compliance with Local Rule CV-5(a). As such, this document is being served

   on all counsel who are deemed to have consented to electronic service. Local Rule CV-5(a)(3)(V).

   Pursuant to Federal Rule of Civil Procedure 5(d) and Local Rule CV-5(d) and (e), any counsel of

   record not deemed to have consented to electronic service will be served with a true and correct copy

   of the foregoing by email on this 9th day of March, 2020.


                                                                 /s/William E. Davis, III
                                                                 William E. Davis, III




                                                    7
